Opinion by
Johnson, J.
The entry papers disclosed that upon liquidation duty was assessed on 13,427.31 gallons of gin, and that internal revenue tax was assessed upon the basis of only 5,094 gallons. On the record presented it was held *437that the importer is entitled to the refunds claimed by reason of loss of the gin in transit. In accordance with the provisions of paragraph 813, as now in force, the collector was also directed to refund all duties taken upon quantities in excess of the quantities upon which internal revenue taxes were finally assessed.